Citation Nr: 0621234	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-04 765	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a left leg disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen M. McLoughlin, Law Clerk



INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2003 rating decision 
by the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied service 
connection for PTSD and found that new and material evidence 
had not been submitted to reopen the previously denied claim 
of entitlement to service connection for a left leg disorder.

When the veteran's case was originally before the Board in 
July 2004 it was remanded to the RO for additional 
development of the record.  The Board noted that the veteran 
had requested a hearing and instructed the RO to provide a 
hearing for the veteran.  Pursuant to the remand, the veteran 
was scheduled for a hearing, but he did not attend.  After 
rescheduling the hearing twice, the veteran informed VA that 
he was incarcerated, with no known release date, and 
therefore could not attend a traditional hearing.  When 
advised that a hearing had been scheduled in Washington, 
D.C., in June 2006, the veteran, in a January 2006 statement, 
inquired whether a VA representative could visit the prison 
and "hear" his issues.  Since this inquiry was in response 
to a scheduled Board hearing, the Board construes this as 
another request for a Board hearing.  In that regard, VA 
regulations clearly state:

A hearing on appeal before the Board of 
Veterans' Appeals may be held in one of 
the following places at the option of the 
appellant:
      (a) In Washington, DC, or
(b) At a Department of Veterans 
Affairs facility having adequate 
physical resources and personnel 
for the support of such hearings.  
38 C.F.R. § 20.705 (2005).

The veteran can request an electronic hearing at VA 
facilities where the physical plant has been upgraded to 
provide telecommunication capability.  

When suitable facilities and equipment 
are available, an appellant may be 
scheduled for an electronic hearing.  Any 
such hearing will be in lieu of a hearing 
held by personally appearing before a 
Member or panel of Members of the Board 
and shall be conducted in the same manner 
as, and considered the equivalent of, 
such a hearing.  38 U.S.C. 7102, 7105(a), 
7107) (West 2002); 38 C.F.R. § 20.700 
(2005). 

Hearings are conducted by a Member or 
Members of the Board of Veterans' Appeals 
during prescheduled visits to Department 
of Veterans Affairs facilities having 
adequate physical resources and personnel 
for the support of such hearings.  
38 C.F.R. § 20.704(a) (2005).

Because the veteran is not in a position to attend a either a 
travel board hearing or an electronic hearing at a VA 
facility, a hearing cannot be arranged.  Therefore, the Board 
concludes that VA has fulfilled its duty to assist the 
veteran to the best of its abilities under the circumstances 
and no further development is required.  The Board will 
proceed to adjudicate the veteran's appeal regarding whether 
new and material evidence was submitted to reopen a claim for 
service connection for a left leg disorder.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.  



FINDINGS OF FACT

1.  VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and VA has made 
reasonable efforts to develop such evidence.

2.  In a rating decision date in April 1983, entitlement to 
service connection for a left leg disorder was denied.

3. The additional evidence submitted subsequent to the April 
1983 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and by itself or in connection with 
evidence previously assembled, does not raise a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for a chronic left leg 
disorder.


CONCLUSION OF LAW

1. The April 1983 RO decision is final; new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for a chronic left leg 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nichelson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a claim.  The Court held 
that upon receipt of an application for a claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Where applicable, the claimant must be notified that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the recent decision of Kent v. Nicholson, No. 03-181 (U.S. 
Vet. App. March 31, 2006), the Court held that in cases 
involving new and material evidence, VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Board observes that the veteran's 
application to reopen his previously denied claim of 
entitlement to service connection for a left leg disorder was 
received by VA in June 2002.  In response, the RO issued the 
veteran notice of the provisions of the VCAA as it pertained 
specifically to reopened claims based on new and material 
evidence in correspondence dated August 2002.  Thereafter, 
following development of the record, the veteran's 
application was denied for lack of new and material evidence 
in a March 2003 rating decision.  The Board concludes that VA 
has complied with the VCAA notice requirements prescribed by 
statute and caselaw with respect to applications to reopen 
previously denied claims for VA compensation.  Therefore, it 
will proceed with the appellate adjudication of the current 
appeal.   

Factual Background & Analysis

The veteran first brought a claim for service connection for 
a left leg disorder in September 1977.  After informing the 
veteran that he needed to provide medical evidence to 
substantiate his claim, the RO denied his claim in January 
1978.  The RO stated that the veteran's claim was denied 
because he did not submit the requested evidence and because 
he failed to show to a scheduled VA examination.  In May 
1979, the RO received a letter from the veteran indicating 
that he wanted to reopen his claim.  After a thorough review 
of the veteran's service medical records, the RO denied the 
veteran's claim on its merits.  While it was clear that 
veteran suffered an injury to his left leg while in service, 
all subsequent exams indicated that the injury was temporary 
and no evidence showed that the injury affected the veteran 
after it healed.  The veteran subsequently filed a Notice of 
Disagreement but failed to file a timely appeal.  That 
decision became final.  In April 1983, the RO again denied 
service connection for a left leg disorder.  The veteran 
filed a timely notice of disagreement, but did not submit a 
substantive appeal following the issuance of a statement of 
the case.  That decision became final.

In June 2002, the veteran filed another claim for service 
connection for left leg disorder and was instructed by the RO 
to produce new and material evidence in order to reopen the 
claim.  The veteran indicated that he received treatment from 
the Huttonsville Correctional Center (the Center) beginning 
in 1996 for another disorder.  The RO sent a letter to the 
facility requesting information regarding treatment but did 
not receive any further correspondence.  In March 2003, the 
RO issued a rating decision declaring that the claim remained 
closed because veteran failed to submit new and material 
evidence.  The veteran then filed a timely appeal to place 
the issue before the Board.     

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156(a)(2005).  Except as 
provided in § 5108, when a claim is disallowed by the Board, 
the claim may not therefore be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2005).  
The regulation defining new and material evidence, found at 
38 C.F.R. § 3.156(a) was revised and applies only to a claim 
to reopen a finally decided claim that, as is the case in the 
present situation, was received on or after August 29, 2001.  
38 C.F.R. § 3.159(c).

"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The Board has reviewed the evidence submitted and finds that 
it does not meet the criteria for new and material evidence 
for purposes of establishing a basis to reopen the veteran's 
previously denied claims of entitlement to service connection 
for left leg disorder.  The claims file contains no objective 
medical opinion linking the veteran's left leg disorder to 
his period of service.  The veteran has not claimed any 
treatment for the leg since service, only that he has 
suffered left leg pain over the years.  Although asked to 
provide information regarding recent treatment of the leg, he 
has not done so, leaving VA in the dark.  "The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

Absent the receipt of new and material evidence, a basis to 
reopen the claims of service connection for a left leg 
disorder has not been presented.  The veteran's appeal is 
therefore denied and the claims will not be reopened for a de 
novo review on the merits.

ORDER

As new and material evidence has not been submitted with 
respect to the previously denied claim of service connection 
for a left leg disorder, the application to reopen this claim 
for a de novo review is denied.


REMAND 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nichelson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all elements of a service connection claim, 
including the degree of disability and the effective date of 
an award.  In the present appeal, the appellant was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Entitlement to service connection for PTSD requires a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2005).  

In March 2003, the RO denied the veterans claim for service 
connection for PTSD because the veteran failed to produce any 
evidence indicating that he had been diagnosed with PTSD.  In 
his appeal to the Board, the veteran stated that he was 
diagnosed with PTSD in a criminal case in which he was the 
defendant.  In an July 2004 statement, the veteran identified 
the last name of the doctor who allegedly indicated that the 
veteran had PTSD during that trial (For that trial, the 
veteran has indicated that he was tried under his AKA name).  
He claimed that the statements made by the doctor (Dr. C.) 
should be in the court documents associated with his case.     

When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist a claimant 
to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. 
App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. 
App. 37 (1990).  Because the statements from Dr. C. are 
possibly pertinent to the veteran's claim, they should be 
obtained by VA in compliance with VA's duty to assist.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers, VA and non-VA who 
evaluated the veteran for PTSD since his 
separation from service.  The veteran 
should be requested to provide 
information regarding the trial in which 
the diagnosis of PTSD was rendered by Dr. 
C., including the date of the trial and 
location of the Court where the trial was 
held and the names of any other 
psychiatrists or psychologists who 
evaluated the veteran in conjunction with 
that trial.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If necessary, the RO should 
contact the Court where the trial was 
held and request copies of any 
psychiatric reports submitted into 
evidence during the trial.  If the RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.  

3.  If the above records are obtained and 
reflect a diagnosis of PTSD or any other 
psychiatric disorder, the RO should 
request that a VA psychiatrist review the 
record and provide an opinion on whether 
the veteran has PTSD as a result of his 
service.  Based on a review of the 
evidence in the claims file, the 
psychiatrist should provide an opinion on 
whether the veteran's documented history 
and psychiatric symptoms meet the DSM-IV 
criteria for a diagnosis of PTSD.  The 
examiner should also provide the 
rationale for his/her opinion.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal. 
If the issue remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

	


 


